Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00430-CR

                                      EX PARTE Jaime LUEVANO

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: July 22, 2015

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On July 10, 2015, relator Jaime Luevano filed a pro se petition for writ of habeas corpus.

Luevano is currently incarcerated in the John B. Connally Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, located in Karnes County, Texas. His

incarceration arises from multiple convictions obtained in El Paso County criminal proceedings

involving felony charges. 2 Luevano is presently serving a life sentence. Luevano also has a

pending charge for the felony offense of harassment of a correctional officer arising from conduct

occurring during his incarceration. See TEX. PENAL CODE ANN. § 42.07 (West Supp. 2014). This

pending charge is not presently scheduled for trial.


1
  This proceeding arises out of Cause No. 15-03-00028-CRK, styled The State of Texas v. Jaime Luevano, pending in
the 218th Judicial District Court, Karnes County, Texas, the Honorable Paul Canales presiding.
2
  Cause Nos. 20070D04788 (2010 felony burglary of habitation), 20070D04789 (2010 felony burglary of habitation),
75949 (1994 felony burglary of habitation), and 45523-168 (1990 felony failure to stop and render aid), each styled
The State of Texas v. Jaime Luevano.
                                                                                      04-15-00430-CR


       Luevano’s complaint in this original proceeding appears to be related to the currently

pending harassment charge. This court, as an intermediate court of appeals, is not authorized to

grant habeas relief with respect to a criminal matter. Pursuant to section 22.221(d) of the Texas

Government Code, in civil matters, a court of appeals “may issue a writ of habeas corpus when it

appears that the restraint of liberty is by virtue of an order, process, or commitment issued by a

court or judge because of the violation of an order, judgment, or decree previously made, rendered,

or entered by the court or judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004).

In criminal matters, however, an intermediate court of appeals has no original habeas corpus

jurisdiction. Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.);

Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988
S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.). In criminal matters, the courts

authorized to issue writs of habeas corpus are the Texas Court of Criminal Appeals, district courts,

and county courts. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015). Therefore, relator’s

petition for writ of habeas is dismissed for lack of jurisdiction.

       In addition, we note that relator has been appointed counsel to represent him in connection

with the currently pending charge. We conclude that any original proceeding on relator’s behalf

should be presented by relator’s appointed counsel. Relator is not entitled to hybrid representation.

See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se petition presents nothing for this court’s review. See id.; see

also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding).

                                                   PER CURIAM

DO NOT PUBLISH



                                                 -2-